                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

SHARON DALE GREER,                        )
                                          )
       Petitioner,                        )
                                          )                    Case No.
v.                                        )              5:16-cv-338-JMH-CJS
                                          )
AARON SMITH, WARDEN,                      )              MEMORANDUM OPINION
KENTUCKY STATE REFORMATORY,               )                   AND ORDER
                                          )
       Respondent.                        )

                                ***
       The consideration before this Court is whether a habeas

petitioner who has means to pay some, but not all, of the $505

appellate court filing fee may be required to make a partial

payment of the fee before taking an appeal.                This question in the

Section 2254 context appears to be a matter of first impression in

this Court.

       Recently, the United States Court of Appeals for the Sixth

Circuit affirmed the practice of requiring indigent individuals to

pay partial appellate filing fees in cases filed under 28 U.S.C.

§ 2241.    See Samarripa v. Ormond, 917 F.3d 515 (6th Cir. 2019).

Even so, the Samarripa decision appears to have left the question

of   whether   partial       prepayment       may   be   required   of    indigent

individuals in the Section 2254 and Section 2255 context to another

day.

       After reviewing the history of requiring partial payment for

habeas    appeals    filed    under   Section       2241   in   this     Court   and
considering the reasoning in the Sixth Circuit’s decision in

Samarripa, this Court concludes that indigent habeas petitioners

may be required to pay part of the appellate filing fee in appeals

of cases filed pursuant to 28 U.S.C. § 2254.         As such, petitioner

Sharon Dale Greer’s motion for leave to proceed in forma pauperis

on appeal [DE 29] is GRANTED IN PART and DENIED IN PART.          Greer

must pay $37.95 to the Clerk of the Court in full satisfaction of

the appellate filing fee within twenty-eight (28) days from the

entry of this memorandum opinion and order.

                       I.    Procedural History

       Greer filed this action pursuant to 28 U.S.C. § 2254.       Greer

paid the $5.00 filing fee in this Court.       On April 4, 2019, this

Court denied Greer’s motion for habeas relief and no certificate

of appealability was issued.       [DE 26; DE 27].

       Subsequently, Greer filed a timely notice of appeal.          [DE

28].   Simultaneously, Greer filed a motion for leave to appeal in

forma pauperis.   [DE 29].    A certification of the funds deposited

into Greer’s institutional account was attached as an exhibit to

his motion to appeal in forma pauperis.        [DE 29-1].     Currently,

the motion for leave to appeal in forma pauperis is ripe for

review.

                             II.    Analysis

       Consideration of whether Greer may be required to make a

partial payment of the appellate filing fees requires the Court to

                                     2
consider two interrelated questions.         First, may the Court impose

a partial filing fee on indigent petitioners in cases filed under

28 U.S.C. § 2254?        Second, if so, what is the proper metric or

standard for calculating the appropriate partial filing fee?

     A.    Partial Appellate Filing Fees in Section 2254 Cases

     The issue here, as in the Samarripa case, is whether the law

allows partial prepayment of appellate filing fees or requires an

all-or-nothing-at-all       approach.      Federal   Rule    of    Appellate

Procedure 24(a)(1) requires a party who desires to appeal in forma

pauperis to file a motion with the district court.                Still, the

rule is silent on whether a district court has discretion to

require partial payment of fees for indigent petitioners.

     The text of 28 U.S.C. § 1915(a)(1) says: “[A]ny court of the

United    States   may   authorize   the   commencement,    prosecution   or

defense of any suit, action or proceeding, civil or criminal, or

appeal therein, without prepayment of fees or security therefor”

after reviewing the person’s assets and claim.         (Emphasis added).

Still, the text of the statute does not prohibit courts from

requiring indigent petitioners to pay part of the appellate filing

fee because a court that excuses some fees still allows a filing

without prepayment of fees.      Samarripa, 917 F.3d at 517.

     Analogy to the Section 2241 context is instructive. In habeas

cases brought under 28 U.S.C. § 2241, the Eastern District of

Kentucky established a practice of requiring partial prepayment of

                                      3
appellate filing fees for indigent petitioners.          See, e.g., Cole

v. Ormond, No. 6:17-cv-150-GFVT (E.D. Ky. Dec. 13, 2017) (At docket

entry 12); Hernandez v. Ormond, No. 6:17-cv-081-DLB (E.D. Ky. Nov.

16, 2017) (At docket entry 21); Perez v. Ormond, No. 6:17-cv-072-

KKC (E.D. Ky. Nov. 3, 2017) (At docket entry 28).

        This practice of imposing partial appellate filing fees in

the Section 2241 context was challenged and affirmed on appeal by

the Sixth Circuit.      Samarripa, 917 F.3d at 517-20.    In so holding,

the Sixth Circuit considered the text of Section 1915(a), the pre-

1996 history of courts requiring parties to prepay part of the

appellate filing fees, and analogous case law from other circuits.

Id.

        While   the   Samarripa   decision   only   considered    partial

appellate filing fees in the Section 2241 context, the logic of

that holding applies equally to habeas cases under Section 2254.

There is no apparent limitation on a district court’s discretion

to impose partial filing fees in habeas cases brought under Section

2254.     Additionally, if Section 1915(a) provides district courts

discretion to require partial filing fees in Section 2241 cases,

then it most certainly allows for the same discretion in Section

2254 cases.

        Moreover, there is good reason for district courts to have

discretion to impose partial filing fees in 2254 cases.          First, in

many cases, habeas petitioners have enough funds to cover some,

                                     4
but not all, of the appellate filing fee.             Requiring that habeas

petitioners pay a small portion of the filing fee may discourage

petitioners from filing frivolous habeas appeals.                 Second, a

consistent discretionary fee regime between Section 2241 cases and

Section 2254 cases decreases complication and confusion for courts

and clerks’ offices.         A scheme where courts may impose partial

filing fees in habeas cases brought under Section 2241 but not

cases brought under Section 2254 would be illogical.

        In sum, the statutory language of 28 U.S.C. § 1915(a)(1) gives

district courts discretion in requiring partial appellate filing

fees in habeas cases brought under 28 U.S.C. § 2254.

  B.     Procedure for Determining Appropriate Amount for Partial
                              Filing Fee

        Having determined that this Court may require a partial filing

fee, the next question is how the Court should determine the amount

of the partial filing fee to be imposed.             Here, the certification

of Greer’s institutional account reflects that as of April 26,

2019,    Greer   had   an   account   balance   of   $261.14.    [DE   29-1].

Additionally, the certification states that Greer has a six-month

deposit average of $189.73.

        Of course, the Court could simply review the certification of

Greer’s institutional account and impose a fee that falls somewhere

between zero and the current account balance.             For instance, one

court reviewing this case might assess a filing fee of $50.00,


                                       5
roughly    nineteen     percent     of   Greer’s       current     account      balance.

Still, another court reviewing the same facts might impose a fee

of   $100.00,       roughly   thirty-eight        percent     of   Greer’s         current

balance.       This method is highly subjective and will lead to

inconsistencies        between     different      judges     on    the    same     court.

      Moreover, this method of using the current total account

balance does not account for variation between account balances in

inmate accounts.        For example, an inmate’s account balance likely

varies from month to month based on spending and irregularities

between deposits.        In this case, Greer’s current account balance

today likely differs from the account balance as of April 26, 2019,

that is reflected on the certification of Greer’s institutional

account.

      A better method for determining the proper partial filing fee

amount    is   to    borrow    from   the       scheme    outlined       in   28   U.S.C.

1915(b)(1) and impose a partial appellate filing fee that is twenty

percent of the greater of the average monthly deposits to the

prisoner’s account or the average monthly balance in the prisoner’s

account for the six-month period preceding the filing of the

complaint      or   notice    of   appeal.        Of     course,   this       method   was

introduced by the Prison Litigation Reform Act (“PLRA”) and applies

to civil litigation involving prisoners.                   Section 1915(b)(1) does

not apply to habeas appeals.             See Kincade v. Sparkman, 117 F.3d

949, 951 (6th Cir. 1997).                Still, the twenty-percent method

                                            6
outlined in Section 1915(b)(1) allows district courts to impose a

minimal filing fee that falls well within the financial means of

a habeas petitioner.         Additionally, the method is objective and

provides consistency, requiring that petitioners pay a partial fee

that varies based on their individual financial situation and

ability to pay.

     As a result, the appropriate partial appellate filing fee in

this matter is $37.95.        Greer has a six-month deposit average of

$189.73.   Twenty percent of 189.73 is 37.946.               After rounding to

the nearest penny, the appropriate partial appellate filing fee

amount is $37.95.

                              III.     Conclusion

     Pursuant     to    28    U.S.C.    §    1915(a)(1),         indigent    habeas

petitioners   bringing       cases   under    18    U.S.C.   §    2254    who     have

financial means to pay some, but not all, of the appellate filing

fee may be required to make a partial payment in full satisfaction

of the appellate filing fee.                This method imposes a minimal

appellate filing fee while still ensuring that a petitioner may

appeal without full prepayment of fees.

     Moreover,    the    most    objective         and   equitable       method     of

calculating the partial filing fee is to use the scheme laid out

in Section 1915(b)(1), which requires petitioners to pay a partial

fee that amounts to twenty percent of the greater of the average

monthly deposits in the prisoner’s account or the average month

                                        7
balance    of   the   prisoner’s   account   for   the   six-month   period

preceding the filing of the notice of appeal.

     Accordingly, IT IS ORDERED as follows:

     (1)    Greer’s motion for leave to proceed on appeal in forma

pauperis [DE 29] is GRANTED IN PART and DENIED IN PART;

     (2)    Within twenty-eight (28) days from the entry of this

memorandum opinion and order, Greer must pay $37.95 to the Clerk

of the Court in full satisfaction of the appellate filing fee, and

     (3)    The Clerk of the Court is DIRECTED to forward a copy of

this memorandum opinion and order to the Clerk of the United States

Court of Appeals for the Sixth Circuit.

     This the 9th day of May, 2019.




                                     8
